DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on May 06, 2022 has been entered. Claims 1, 7-8, 15 and 20 were amended. No claims were added. As a result, claims 1-20 are pending, of which claims 1, 8 and 15 are in independent form.
The applicant’s claim to foreign priority or receipt of the certificate copy of the priority document has been acknowledged by the Examiner in the current action.

Applicant’s argument regarding the specification objection is persuasive, therefore the specification objection is withdrawn.

Response to Arguments
In view of the remarks, submitted on May 06, 2022, applicant’s arguments have been carefully and respectfully considered but are not persuasive. 

The applicant argues that there is no disclosure in Imai reference that “the portal file relates in any way to a database, or allows a service processing request to be in the form of a data statement in a database, as claimed”, as amended in claims 1, 8 and 15. In view of the amended claims 1, 8 and 15, a new ground of the rejection is applied to the newly amended claims.

Regarding the combination of Imai, Anton, Bensberg, and Kheterpal with respect to claims 9- 10, It is applicant’s opinion that adding the Kheterpal reference provides no additional information that would suggest a modification of Imai and Anton as it was discussed regarding claim 8. A person of ordinary skill is also a person of ordinary creativity, not an automaton, and in many cases will be able to fit teaching of multiple patents together like pieces of a puzzle. Furthermore, “The test for obviousness is not whether the feature of secondary reference may be bodily incorporated into the structure of the primary reference…Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art”. In the instant case Kheterpal provides additional information that would suggest a modification of Imai, Anton and the newly added reference Bensberg.
Therefore, the applicant’s argument is not persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Imai et al. (US 2018/0139056 Al) in view of Anton et al. (US 2016/0344737 Al), and further in view of Bensberg et al.  (US 2018/0232412 A1).

In regards to claim 1, Imai discloses a method comprising: 
receiving, by at least one processor of a data sharing system, a service processing request from a user client (Imai, Fig. 3B, Item 306 and Para. 0042, a request to register a file related to this event (event information file) is made), the service processing request being generated according to a table structure supported by the data sharing system and provided to the user client (Imai, Pare. 0089, In the portal file, the service content and the file name of an event information file are associated with the hash value (address information) of the event information file), and including service data and signature information of the service data (Imai, Fig. 4 Band Para. 0048, a digital signature is calculated for the hash value calculated for the transaction Tx2 by using the private key of the user B, and the calculated digital signature is appended to the transaction Tx2 as issuer information); 
extracting, by at least one processor, the service data and the signature information from the service processing request according to the table structure that is prestored (Imai, Fig. 4B, Para. 0049, the hash value is calculated from the unsigned portion of the transaction Tx2. The hash value used for generating the digital signature of the user B appended to the transaction Tx2 as issuer information is calculated by using the public key of the user B);
Imai fails to disclose generating, by at least one processor, a service data recording request of the data sharing system, the service data recording request including the service data and the signature information; and 
sending, by at least one processor, the service data recording request to at least one node in the data sharing system for obtaining and storing the service data and the signature information at the at least one node. 
However, Anton teaches generating, by at least one processor, a service data recording request of the data sharing system (Anton, Fig. 2.2, Para0082 and Para. 0083, a transaction record 2.200 is generated by the transaction engine 1.112), the service data recording request including the service data and the signature information (Anton, Figs. 3.3-3.10, Para. 100, in the transaction record generation 3.130 the device 3.104A and/or the device 3.104B may generate an identity claim record 3.116 of the authorization request); and 
sending, by at least one processor, the service data recording request to at least one node in the data sharing system for obtaining and storing the service data and the signature information at the at least one node (Anton, Figs. 3.3-3.10, Para. 100, the identity claim record 3.116 may then be transmitted through one or more channels of communication to the server 3.106 in the identity update 3.150 for assembly into an identical and/or virtually identical instance of the identity claim record 3.116, the assembly occurring in the transaction record generation 3.160. The server 3.106 adds the transaction record to a pending and/or forming instance of the block 2.304 of the profile hastory 3.112 in the profile hastory update 3.170).
Imai and Anton are both considered to be analogous to the claim invention because they are in the same field of the distributed file sharing in the network and provide highly secure information sharing services while managing user authentication, file registration, and file access trail (log) on such a distributed file sharing system. Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Imai to incorporate the teachings of Anton to include generating, by at least one processor, a service data recording request of the data sharing system (Anton, Fig. 2.2, Para0082 and Para. 0083), the service data recording request including the service data and the signature information (Anton, Figs. 3.3-3.10, Para. 100); and sending, by at least one processor, the service data recording request to at least one node in the data sharing system for obtaining and storing the service data and the signature information at the at least one node (Anton, Figs. 3.3-3.10, Para. 100). Doing so would aid to improve ease of data analysis being that each data resource and the transactions in which it has participated can be individually identified and distinguished. For example, comparing root hashes 3.310 and/or transaction records 3.304 can be used to de-duplicate a dataset for analysis, and/or track a family of copies spawned from an original instance of the data organism 2.100. The chain of blocks 2.300, each block 2.304 of which includes a transaction record 3.302, creates an immutable accounting record of important interactions in which the data organism 2.100 has participated (Anton, Para. 0098).
Imai and Anton fail to teach the service processing request being in a form of a data statement in a database based on the table structure.
However, Bensberg teaches the service processing request being in a form of a data statement in a database based on the table structure (Bensberg, Para. 0007, at a slave node, a database transaction is received that includes one or more requests for a database operation, such as data manipulation statements. A precommit log entry is written by the slave node. The precommit log entry includes a transaction identifier associated with the database transaction and Para. 0005, the master node stores the transaction identifier and commit identifier in an in-memory reference (e.g., a table represented in a data structure or another representation of the information)).
Imai, Anton and Bensberg are all considered to be analogous to the claim invention because they are in the same field of the distributed file sharing in the network and provide highly secure information sharing services while managing user authentication, file registration, and file access trail (log) on sucha distributed file sharing system. Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Imai and Anton to incorporate the teachings of Bensberg to include the service processing request being in a form of a data statement in a database based on the table structure (Bensberg, Para. 0007 and Para. 0005). Doing so would aid to Database systems commonly store persisted information in a sequential format, and restart database operations using newly assigned timestamps, in order to improve performance and reduce resource use (Bensberg, Para. 0029).

In regards to claim 2, the combination of Imai, Anton, and Bensberg teaches the method according to claim 1, further comprising: identifying a database type for generating the service processing request (Imai, Para. 0042, in response to this request, the loT gateway 305 executes the blockchain application 303. The blockchain application 303 executes the IPFS application 304 to cause it to register the event information file in the distributed file sharing network 301); and determining, from a prestored correspondence between a database type and a table structure according to the database type (Imai, Para. 0071, In response to issuing of the service registration transaction, the blockchain app 511 updates a portal file indicating a portal site opened in the distributed file sharing network 522 by adding information that associates the content, such as a service name, with the file address, to the portal file), the table structure used to generate the service processing request (Imai, Para. 0166, the CPU 1201 first executes portal file requesting processing for causing the blockchain app 511 to issue a portal file request to the distributed file sharing app 512), wherein the service data and the signature information is extracted from a corresponding field of the service processing request based on a field included in the table structure (Imai, Para. 0166, issue a portal file request to the distributed file sharing app 512 within the client terminal 504 by using the hash value (address information) of a portal file (step $1506). As the hash value (address information) of the portal file).

In regards to claim 3, the combination of Imai, Anton, and Bensberg teaches the method according to claim 1, further comprising: obtaining a public key of the user client from the service processing request (Imai, Para. 0122, In the file reading transaction, the user ID (indicated by “user ID #W” in FIG. 11) of the client terminal 504 and information on the public key corresponding thereto are set as issuer information), the service data further comprising address information of the user client (Imai, Para. 0122, the hash value (address information) of a portal file or an event information file corresponding to a request); generating address verification information of the user client according to the public key of the user client (Imai, Fig 10, Item $1002); and performing, in response to the address verification information of the user client being consistent with the address information of the user client (Imai, Figs 7 and 10, Item $1002), the operation of extracting the service data and the signature information from the service processing request according to the table structure that is prestored (Imai, Fig 4B and Para. 0050, while an approved transaction is being verified by using a digital signature, a new transaction is issued based on a hash value of the approved transaction as input so as to enhance the reliability of transactions).

In regards to claim 4, the combination of Imai, Anton, and Bensberg teaches the method according to claim 3, further comprising: obtaining a public key hash value of the user client (Imai, Fig. 4B and Para. 0048, FIG. 4B, the public key of the user C, which is the destination of the transaction Tx2, is specified as information related to the destination of the transaction Tx2); performing at least two hash operations on the public key hash value, to obtain a hash value of the public key hash value (Imai, Fig. 4B and Para. 0048, the public key of the user C, which is the destination of the transaction Tx2, is specified as information related to the destination of the transaction Tx2. The hash value is calculated for the unsigned transaction Tx2 including the hash value of the approved transaction Tx1); extracting, from the hash value of the public key hash value, a byte having a first preset quantity of bits (Imai, Para. 0049, The hash value used for generating the digital signature of the user B appended to the transaction Tx2 as issuer information is calculated by using the public key of the user B), to serve as a verification code; and concatenating the public key hash value and the verification code (Imai, Para. 0048, a digital signature is calculated for the hash value calculated for the transaction Tx2 by using the private key of the user B, and the calculated digital signature is appended to the transaction Tx2 as issuer information), and code, by using a preset data format, a character string obtained after the concatenation (Imai, Fig. 8), to obtain the address verification information of the user client (Imai, Para. 0049, the user confirms that the transaction Tx2 has been issued by the authorized user B).

In regards to claim 5, the combination of Imai, Anton, and Bensberg teaches the method according to claim 4, further comprising: concatenating version information of the data sharing system, the public key hash value, and the verification code (Imai, Para 0049, The hash value used for generating the digital signature of the user B appended to the transaction Tx2 as issuer information is calculated by using the public key of the user B).

In regards to claim 6, the combination of Imai, Anton, and Bensberg teaches the method according to claim 1, wherein user client is a client of a user that has registered with the data sharing system in advance (Imai, Para. 0027, a user is able to perform status checking 102 by using a terminal of the user while referring to information shared in the distributed file sharing network 101).

In regards to claim 7, the combination of Imai, Anton, and Bensberg teaches the method according to claim 1, wherein the table structure includes a name and a field of a table for storing data in the database, and a field serving as a primary key (Imai, Para. 0105, issues a file reading transaction including the address of a portal file of a portal site by using the hash value of a service approved transaction as input. The issuer of this file reading transaction is an ID of a user (user ID #W) of the client terminal 504 and information on the public key corresponding thereto).

In regards to claim 8, Imai discloses a system comprising: 
a plurality of intra-system nodes; and 
a data sharing system gateway, 
wherein the data sharing system gateway is configured to:
 receive a service processing request from a user client (Imai, Fig. 3B, [Item 306 and Para. 0042, a request to register a file related to this event (event information file) is made), the service processing request being generated according to a table structure supported by the data sharing system and provided to the user client (Imai, Pare. 0089, In the portal file, the service content and the file name of an event information file are associated with the hash value (address information) of the event information file), and including service data and signature information of the service data (Imai, Fig. 4 Band Para. 0048, a digital signature is calculated for the hash value calculated for the transaction Tx2 by using the private key of the user B, and the calculated digital signature is appended to the transaction Tx2 as issuer information);
 extract the service data and the signature information from the service processing request according to the table structure that is prestored (Imai, Fig. 4B, Para. 0049, the hash value is calculated from the unsigned portion of the transaction Tx2. The hash value used for generating the digital signature of the user B appended to the transaction Tx2 as issuer information is calculated by using the public key of the user B); 
Imai fails to disclose generate a service data recording request of the data sharing system, the service data recording request including the service data and the signature information; and send the service data recording request to at least one node in the data sharing system; and wherein any node of the plurality of intra-nodes is configured to: obtain the service data and the signature information from the service data recording request, and store the service data and the signature information.
 However, Anton teaches generate a service data recording request of the data sharing system (Anton, Fig. 2.2, Para0082 and Para. 0083, a transaction record 2.200 is generated by the transaction engine 1.112), the service data recording request including the service data and the signature information (Anton, Figs. 3.3-3.10, Para. 100, in the transaction record generation 3.130 the device 3.104A and/or the device 3.104B may generate an identity claim record 3.116 of the authorization request); and 
send the service data recording request to at least one node in the data sharing system (Anton, Figs. 3.3-3.10, Para. 100, the identity claim record 3.116 may then be transmitted through one or more channels of communication to the server 3.106); and 
wherein any node of the plurality of intra- nodes is configured to: obtain the service data and the signature information from the service data recording request, and store the service data and the signature information (Anton, Figs. 3.3-3.10, Para. 100, the identity claim record 3.116 may then be transmitted through one or more channels of communication to the server 3.106 in the identity update 3.150 for assembly into an identical and/or virtually identical instance of the identity claim record 3.116, the assembly occurring in the transaction record generation 3.160. The server 3.106 adds the transaction record to a pending and/or forming instance of the block 2.304 of the profile hastory 3.112 in the profile hastory update 3.170).
Imai and Anton are both considered to be analogous to the claim invention because they are in the same field of the distributed file sharing in the network and provide highly secure information sharing services while managing user authentication, file registration, and file access trail dog) on such a distributed file sharing system. Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Imai to incorporate the teachings of Anton to include generate a service data recording request of the data sharing system (Anton, Fig. 2.2, ParaQ082 and Para. 0083), the service data recording request including the service data and the signature information (Anton, Figs. 3.3-3.10, Para. 100); and send the service data recording request to at least one node in the data sharing system (Anton, Figs. 3.3-3.10, Para. 100); and
 wherein any node of the plurality of intra-nodes is configured to: obtain the service data and the signature information from the service data recording request, and store the service data and the signature information (Anton, Figs. 3.3- 3.10, Para. 100). Doing so would aid to improve ease of data analysis being that each data resource and the transactions in which it has participated can be individually identified and distinguished. For example, comparing root hashes 3.310 and/or transaction records 3.304 can be used to de-duplicate a dataset for analysis, and/or track a family of copies spawned from an original instance of the data organism 2.100. The chain of blocks 2.300, each block 2.304 of which includes a transaction record 3.302, creates an immutable accounting record of important interactions in which the data organism 2.100 has participated (Anton, Para. 0098).
Imai and Anton fail to teach the service processing request being in a form of a data statement in a database based on the table structure.
However, Bensberg teaches the service processing request being in a form of a data statement in a database based on the table structure (Bensberg, Para. 0007, at a slave node, a database transaction is received that includes one or more requests for a database operation, such as data manipulation statements. A precommit log entry is written by the slave node. The precommit log entry includes a transaction identifier associated with the database transaction and Para. 0005, the master node stores the transaction identifier and commit identifier in an in-memory reference (e.g., a table represented in a data structure or another representation of the information)).
Imai, Anton and Bensberg are all considered to be analogous to the claim invention because they are in the same field of the distributed file sharing in the network and provide highly secure information sharing services while managing user authentication, file registration, and file access trail (log) on such a distributed file sharing system. Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Imai and Anton to incorporate the teachings of Bensberg to include the service processing request being in a form of a data statement in a database based on the table structure (Bensberg, Para. 0007 and Para. 0005). Doing so would aid to Database systems commonly store persisted information in a sequential format, and restart database operations using newly assigned timestamps, in order to improve performance and reduce resource use (Bensberg, Para. 0029).

In regards to claim 11, the combination of Imai, Anton, and Bensberg teaches the system according to claim 8, wherein data sharing system gateway is configured to: 
identify a database type for generating the service processing request (Imai, Para 0042. in response to this request, the IoT gateway 305 executes the blockchain application 303. The blockchain application 303 executes the IPFS application 304 to cause it to register the event information file in the distributed file sharing network 301); and 
determine, from a prestored correspondence between a database type and a table structure according to the database type (Imai, Para. 0071, In response to issuing of the service registration transaction, the blockchain app 511 updates a portal file indicating a portal site opened in the distributed file sharing network 522 by adding information that associates the content, such as a service name, with the file address, to the portal file), the table structure used to generate the service processing request (Imai, Para. 0166, the CPU 1201 first executes portal file requesting processing for causing the blockchain app 511 to issue a portal file request to the distributed file sharing app 512);
wherein the service data and the signature information is extracted from a corresponding field of the service processing request based on a field included in the table structure (Imai, Para. 0166, issue a portal file request to the distributed file sharing app 512 within the client terminal 504 by using the hash value (address information) of a portal file (step $1506). As the hash value (address information) of the portal file).

In regards to claim 12, the combination of Imai, Anton, and Bensberg teaches the system according to claim 8, wherein data sharing system gateway is configured to:
 obtain a public key of the user client from the service processing request (Imai, Para. 0122, In the file reading transaction, the user ID (indicated by “user ID #W” in FIG. 11) of the client terminal 504 and information on the public key corresponding thereto are set as issuer information), the service data further comprising address information of the user client (Imai, Para. 0122, the hash value (address information) of a portal file or an event information file corresponding to a request); 
generate address verification information of the user client according to the public key of the user client (Imai, Fig 10, Item $1002); and
 perform, in response to the address verification information of the user client being consistent with the address information of the user client (Imai, Figs 7 and 10, Item $1002), the operation of extracting the service data and the signature information from the service processing request according to the table structure that is prestored (Imai, Fig 4B and Para. 0050, while an approved transaction is being verified by using a digital signature, a new transaction is issued based on a hash value of the approved transaction as input so as to enhance the reliability of transactions).

In regards to claim 13, the combination of Imai, Anton, and Bensberg teaches the system according to claim 12, wherein data sharing system gateway is configured to:
 obtain a public key hash value of the user client (Imai, Fig. 4B and Para. 0048, FIG. 4B, the public key of the user C, which is the destination of the transaction Tx2, is specified as information related to the destination of the transaction Tx2);
 perform at least two hash operations on the public key hash value, to obtain a hash value of the public key hash value (Imai, Fig. 4B and Para. 0048, the public key of the user C, which is the destination of the transaction Tx2, is specified as information related to the destination of the transaction Tx2. The hash value is calculated for the unsigned transaction Tx2 including the hash value of the approved transaction Tx1); 
extract, from the hash value of the public key hash value, a byte having a first preset quantity of bits (Imai, Para. 0049, The hash value used for generating the digital signature of the user B appended to the transaction Tx2 as issuer information is calculated by using the public key of the user B), to serve as a verification code; and 
concatenate the public key hash value and the verification code (Imai, Para. 0048, a digital signature is calculated for the hash value calculated for the transaction Tx2 by using the private key of the user B, and the calculated digital signature is appended to the transaction Tx2 as issuer information), and code, by using a preset data format, a character string obtained after the concatenation (Imai, Fig. 8), to obtain the address verification information of the user client (Imai, Para. 0049, the user confirms that the transaction Tx2 has been issued by the authorized user B).

In regards to claim 14, the combination of Imai and Anton teach the system according to claim 13, wherein data sharing system gateway is configured to:
 concatenate version information of the data sharing system, the public key hash value, and the verification code (Imai, Para 0049, The hash value used for generating the digital signature of the user B appended to the transaction Tx2 as issuer information is calculated by using the public key of the user B).

In regards to claim 15, Imai discloses a non-transitory computer readable storage medium storing computer program code which, when executed by at least one processor, causes the at least one processor to:
 Receive, by a data sharing system a service processing request from a user client (Imai, Fig. 3B, Item 306 and Para. 0042, a request to register a file related to this event (event information file) is made), the service processing request being generated according to a table structure supported by the data sharing system and provided to the user client (Imai, Pare. 0089, In the portal file, the service content and the file name of an event information file are associated with the hash value (address information) of the event information file), and including service data and signature information of the service data (Imai, Fig. 4 Band Para. 0048, a digital signature is calculated for the hash value calculated for the transaction Tx2 by using the private key of the user B, and the calculated digital signature is appended to the transaction Tx2 as issuer information); 
extract the service data and the signature information from the service processing request according to the table structure that is prestored (Imai, Fig. 4B, Para. 0049, the hash value is calculated from the unsigned portion of the transaction Tx2. The hash value used for generating the digital signature of the user B appended to the transaction Tx2 as issuer information is calculated by using the public key of the user B); 
Imai fails to disclose generate a service data recording request of the data sharing system, the service data recording request including the service data and the signature information; and send the service data recording request to at least one node in the data sharing system for obtaining and storing the service data and the signature information at the at least one node. 
However, Anton teaches generate a service data recording request of the data sharing system (Anton, Fig. 2.2, Para0082 and Para. 0083, a transaction record 2.200 is generated by the transaction engine 1.112), the service data recording request including the service data and the signature information (Anton, Figs. 3.3-3.10, Para. 100, in the transaction record generation 3.130 the device 3.104A and/or the device 3.104B may generate an identity claim record 3.116 of the authorization request); and 
send the service data recording request to at least one node in the data sharing system for obtaining and storing the service data and the signature information at the at least one node (Anton, Figs. 3.3-3.10, Para. 100, the identity claim record 3.116 may then be transmitted through one or more channels of communication to the server 3.106 in the identity update 3.150 for assembly into an identical and/or virtually identical instance of the identity claim record 3.116, the assembly occurring in the transaction record generation 3.160. The server 3.106 adds the transaction record to a pending and/or forming instance of the block 2.304 of the profile hastory 3.112 in the profile hastory update 3.170). Imai and Anton are both considered to be analogous to the claim invention because they are in the same field of the distributed file sharing in the network and provide highly secure information sharing services while managing user authentication, file registration, and file access trail (log) on such a distributed file sharing system. Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Imai to incorporate the teachings of Anton to include generate a service data recording request of the data sharing system (Anton, Fig. 2.2, ParaQ082 and Para. 0083), the service data recording request including the service data and the signature information (Anton, Figs. 3.3-3.10, Para. 100); and send the service data recording request to at least one node in the data sharing system for obtaining and storing the service data and the signature information at the at least one node (Anton, Figs. 3.3-3.10, Para. 100). Doing so would aid to improve ease of data analysis being that each data resource and the transactions in which it has participated can be individually identified and distinguished. For example, comparing root hashes 3.310 and/or transaction records 3.304 can be used to de-duplicate a dataset for analysis, and/or track a family of copies spawned from an original instance of the data organism 2.100. The chain of blocks 2.300, each block 2.304 of which includes a transaction record 3.302, creates an immutable accounting record of important interactions in which the data organism 2.100 has participated (Anton, Para. 0098).
Imai and Anton fail to teach the service processing request being in a form of a data statement in a database based on the table structure.
However, Bensberg teaches the service processing request being in a form of a data statement in a database based on the table structure (Bensberg, Para. 0007, at a slave node, a database transaction is received that includes one or more requests for a database operation, such as data manipulation statements. A precommit log entry is written by the slave node. The precommit log entry includes a transaction identifier associated with the database transaction and Para. 0005, the master node stores the transaction identifier and commit identifier in an in-memory reference (e.g., a table represented in a data structure or another representation of the information)).
Imai, Anton and Bensberg are all considered to be analogous to the claim invention because they are in the same field of the distributed file sharing in the network and provide highly secure information sharing services while managing user authentication, file registration, and file access trail (log) on sucha distributed file sharing system. Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Imai and Anton to incorporate the teachings of Bensberg to include the service processing request being in a form of a data statement in a database based on the table structure (Bensberg, Para. 0007 and Para. 0005). Doing so would aid to Database systems commonly store persisted information in a sequential format, and restart database operations using newly assigned timestamps, in order to improve performance and reduce resource use (Bensberg, Para. 0029).

In regards to claim 16, the combination of Imai, Anton, and Bensberg teaches the computer readable medium according to claim 15, wherein the computer program code, when executed by the at least one processor further causes the processor to:
 identify a database type for generating the service processing request (Imai, Para 0042. in response to this request, the loT gateway 305 executes the blockchain application 303. The blockchain application 303 executes the IPFS application 304 to cause it to register the event information file in the distributed file sharing network 301); and
 determine, from a prestored correspondence between a database type and a table structure according to the database type (Imai, Para. 0071, In response to issuing of the service registration transaction, the blockchain app 511 updates a portal file indicating a portal site opened in the distributed file sharing network 522 by adding information that associates the content, such as a service name, with the file address, to the portal file), the table structure used to generate the service processing request (Imai, Para. 0166, the CPU 1201 first
executes portal file requesting processing for causing the blockchain app 511 to issue a portal file request to the distributed file sharing app 512);
 wherein the service data and the signature information is extracted from a corresponding field of the service processing request based on a field included in the table structure (Imai, Para. 0166, issue a portal file request to the distributed file sharing app 512 within the client terminal 504 by using the hash value (address information) of a portal file (step $1506). As the hash value (address information) of the portal file).

In regards to claim 17, the combination of Imai, Anton, and Bensberg teaches the computer readable medium according to claim 15, wherein the computer program code, when executed by the at least one processor further causes the processor to: 
obtain a public key of the user client from the service processing request (Imai, Para. 0122, In the file reading transaction, the user ID (indicated by “user ID #W” in FIG. 11) of the client terminal 504 and information on the public key corresponding thereto are set as issuer information), the service data further comprising address information of the user client (Imai, Para. 0122, the hash value (address information) of a portal file or an event information file corresponding to a request); 
generate address verification information of the user client according to the public key of the user client (Imai, Fig 10, Item $1002); and 
perform, in response to the address verification information of the user client being consistent with the address information of the user client (Imai, Figs 7 and 10, Item $1002), the operation of extracting the service data and the signature information from the service processing request according to the table structure that is prestored (Imai, Fig 4B and Para. 0050, while an approved transaction is being verified by using a digital signature, a new transaction is issued based on a hash value of the approved transaction as input so as to enhance the reliability of transactions).

In regards to claim 18, the combination of Imai, Anton, and Bensberg teaches the computer readable medium according to claim 17, wherein the computer program code, when executed by the at least one processor further causes the processor to: 
obtain a public key hash value of the user client (Imai, Fig. 4B and Para. 0048, FIG. 4B, the public key of the user C, which is the destination of the transaction Tx2, is specified as information related to the destination of the transaction Tx2);
 perform at least two hash operations on the public key hash value, to obtain a hash value of the public key hash value (Imai, Fig. 4B and Para. 0048, the public key of the user C, which is the destination of the transaction Tx2, is specified as information related to the destination of the transaction Tx2. The hash value is calculated for the unsigned transaction Tx2 including the hash value of the approved transaction Tx1);
 extract, from the hash value of the public key hash value, a byte having a first preset quantity of bits (Imai, Para. 0049, The hash value used for generating the digital signature of the user B appended to the transaction Tx2 as issuer information is calculated by using the public key of the user B), to serve as a verification code; and 
concatenate the public key hash value and the verification code (Imai, Para. 0048, a digital signature is calculated for the hash value calculated for the transaction Tx2 by using the private key of the user B, and the calculated digital signature is appended to the transaction Tx2 as issuer information), and code, by using a preset data format, a character string obtained after the concatenation (Imai, Fig. 8), to obtain the address verification information of the user client (Imai, Para. 0049, the user confirms that the transaction Tx2 has been issued by the authorized user B).

In regards to claim 19, the combination of Imai, Anton, and Bensberg teaches the computer readable medium according to claim 18, wherein the computer program code, when executed by the at least one processor further causes the processor to: 
concatenate version information of the data sharing system, the public key hash value, and the verification code (Imai, Para 0049, The hash value used for generating the digital signature of the user B appended to the transaction Tx2 as issuer information is calculated by using the public key of the user B).

In regards to claim 20, the combination of Imai, Anton, and Bensberg teaches the computer readable medium according to claim 15, wherein user client is a client of a user that has registered with the data sharing system in advance, and wherein the table structure includes a name and a field of a table for storing data in the database, and a field serving as a primary key (Imai, Para. 0105, issues a file reading transaction including the address of a portal file of a portal site by using the hash value of a service approved transaction as input. The issuer of this file reading transaction is an ID of a user (user ID #W) of the client terminal 504 and information on the public key corresponding thereto).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Imai et al. (US 2018/0139056 A1) in view of Anton et al. (US 2016/0344737 A1), in view of Bensberg et al.  (US 2018/0232412 A1), and further in view Kheterpal et al. (US 2016/0112200 Al).

In regards to claim 9, Imai, Anton in view of Bensberg fail to teach the system according to claim 8, wherein any node of the plurality of intra-nodes is further configured to: 
divide the service data and the signature information into at least two parts of data in response to receiving the service data recording request;
 respectively calculate the at least two parts of data by using different hash algorithms, to obtain hash values of the at least two parts of data; 
concatenate the hash values of the at least two parts of data, to obtain an eigenvalue of a current block; and 
generate the current block based on the service data, the signature information, an eigenvalue of a previous block, and the eigenvalue of the current block in a blockchain. 
However, Kheterpal teaches wherein any node of the plurality of intra-nodes is further configured to: divide the service data and the signature information into at least two parts of data in response to receiving the service data recording request (Kheterpal, Para. 0067, The mining circuitry may identify the last (most recently recorded) block in block chain 200); 
respectively calculate the at least two parts of data by using different hash algorithms, to obtain hash values of the at least two parts of data (Kheterpal, Para. 0072, The search space may be partitioned and Para. 0073, circuitry 116 may include dedicated logic that performs cryptographic hash functions such as Secure Hash Algorithm (SHA) functions); 
concatenate the hash values of the at least two parts of data, to obtain an eigenvalue of a current block (Kheterpal, Para. 0115, A step 558, the final hash values A-H may be combined (e.g., by concatenating the final A and E values stored at step 550 with the final Band F values read at step 552, the final C and G hash values read at step 554, and the final D and H hash values read at step 556) to generate a final hash output value (e.g., final hash output value ABCDEFGH); and 
generate the current block based on the service data (Kheterpal, Para. 0053), the signature information, an eigenvalue of a previous block, and the eigenvalue of the current block in a blockchain (Kheterpal, Para. 0053, In performing mining operations to verify and record a set of transactions, mining circuitry may generate a block to be recorded in the global ledger). 
Imai, Anton, Bensberg and Kheterpal are all considered to be analogous to the claimed invention because they are in the same field of the distributed file sharing in the network and provide highly secure information sharing services while managing user authentication, file registration, and file access trail Jog) on such a distributed file sharing system. Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Imai and Anton in view of Bensberg to incorporate the teaching of Kheterpal to include wherein any node of the plurality of intra-nodes is further configured to: divide the service data and the signature information into at least two parts of data in response to receiving the service data recording request (Kheterpal, Para. 0067); respectively calculate the at least two parts of data by using different hash algorithms, to obtain hash values of the at least two parts of data (Kheterpal, Para. 0072); concatenate the hash values of the at least two parts of data, to obtain an eigenvalue of a current block (Kheterpal, Para. 0115); and generate the current block based on the service data, the signature information (Kheterpal, Para. 0053), an eigenvalue of a previous block, and the eigenvalue of the current block in a blockchain (Kheterpal, Para. 0053). Doing so would aid to apply the method to any desired system for performing cryptographic operations such as cryptographic hashing operations; e.g., for encrypting or decrypting sensitive data, for protecting communications prior to data transmission of an unsecure medium, for obscuring or scrambling sensitive data, etc. (Kheterpal, Para. 0035).

In regards to claim 10, the combination of Imai, Anton and Bensberg further in view of Kheterpal teach the system according to claim 9, wherein any node of the plurality of nodes is further configured to: 
sign the service data, the signature information, the eigenvalue of the previous block, and the eigenvalue of the current block in the blockchain by using a private key that is prestored (Kheterpal, Para. 0043, whereas the private key may be used by the owner of the wallet to sign transactions (e.g., thereby Verifying the authenticity of the transactions)), to obtain signature information of the current block (Kheterpal, Para. 0047, the private key of the source wallet may be used to encrypt transaction 130 or a portion of transaction 130 to generate the signature); and 
correspondingly store the service data (Kheterpal, Para. 0037), the signature information, the eigenvalue of the previous block, the eigenvalue of the current block in the blockchain, and the signature information of the current block, and generate the current block (Kheterpal, Para. 0037, each node 10 may store a copy of the global ledger and Para. 0055, previous block identifier 164 may identify a previous block in the global ledger (e.g., the global ledger may be a chain of blocks 152 in which each block references a previous block in the chain)). Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Imai and Anton in view of Bensberg to incorporate the teaching of Kheterpal to include wherein any node of the plurality of nodes is further configured to: sign the service data, the signature information, the eigenvalue of the previous block, and the eigenvalue of the current block in the blockchain by using a private key that is prestored (Kheterpal, Para. 0043), to obtain signature information of the current block (Kheterpal, Para. 0047); and correspondingly store the service data, the signature information (Kheterpal, Para. 0037)., the eigenvalue of the previous block, the eigenvalue of the current block in the blockchain, and the signature information of the current block, and generate the current block (Kheterpal, Para. 0037)). Doing so would aid to apply the method to any desired system for performing cryptographic operations such as cryptographic hashing operations; e.g., for encrypting or decrypting sensitive data, for protecting communications prior to data transmission of an unsecure medium, for obscuring or scrambling sensitive data, etc. (Kheterpal, Para. 0035).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GITA FARAMARZI whose telephone number is (571) 272-0248. The examiner can normally be reached 9:30 AM- 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado can be reached on (571) 272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from
Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.F./
Examiner, Art Unit 2496
/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496